Citation Nr: 0824332	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  95-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to March 1971.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 1995 
rating decision of the Buffalo, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  In a decision 
issued in July 1997, the Board, in pertinent part, denied the 
veteran's claim of service connection for PTSD.  The veteran 
appealed that decision to the Court.  In September 1998, the 
Court issued an order that vacated the July 1997 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the September 
1998 Joint Motion by the parties.  In January 1999 and 
November 2003, the Board remanded the claim for further 
development of the evidence.  In August 2005, the Board again 
denied the veteran's claim.  The veteran appealed this 
decision to the Court and in a December 2007 Memorandum 
Decision and January 2008 Order, the Court set aside the 
August 2005 decision and remanded the case for readjudication 
consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The December 2007 Court decision, in part, concluded that the 
Board did not do everything it could have to determine 
whether there was credible supporting evidence of the 
veteran's alleged stressors.  Specifically, the Court noted 
that the Board discounted the credibility of the veteran's 
account that despite official records that showed he was a 
clerk, he was detailed to being a truck driver in service and 
was involved in an incident where he had to recover a truck 
whose previous driver had been killed, and had to drive the 
blood spattered truck back to his base.  The Court concluded 
VA had not completed sufficient development to try to 
corroborate this incident before determining the veteran's 
accounts were not credible.  

The Court noted that the veteran had provided enough 
information that credible supporting evidence of the blood 
spattered truck incident could have been requested.  A review 
of the veteran's April 2000 Declaration reveals the following 
information about this incident:

Approximately 22 days before I was due to rotate 
home, on or about July 9, 1970, I was assigned to 
recover a truck from a firebase or outpost near 
Can Tho, RVN, on the Song River and drive it back 
to Bien Hoa, RVN.  I was flown out to the 
location of the truck on a CH-47 Chinook 
helicopter.  When I arrived, I was told that the 
previous driver of the truck had been killed 
while driving.  The cab was still bloody and 
strewn with gore, a horrible sight which greatly 
upset me as [I] drove the truck back to camp.  
The previous driver had either been shot or the 
truck had hit a landmine (or both).  I can't 
remember for sure.  I was certain I would be 
killed in the truck too. 

(Declaration  6.)

The U. S. Army and Joint Services Records Research Center 
(JSRRC) has advised they can only research stressful events 
if there are several items of specific information included: 
1) the veteran's claim number and Social Security number; 2) 
a two-month specific date range for when the stressful event 
occurred; and 3) the veteran's unit of assignment during the 
stressful event and the geographic location where the 
stressful event occurred.  The veteran's Declaration 
indicates that the event occurred in either late June or 
early July 1970, that the truck was recovered near Can Tho 
on the Song River and that he drove it back to Bien Hoa.  
The record reflects the veteran was a member of B Company, 
7th Support Battalion, 199th Infantry Brigade.  Consequently, 
it does appear there is enough information to contact JSRRC 
to research this event.

The veteran's service separation document DD Form 214 shows 
that his military occupational specialty was field wireman.  
His service personnel records show his duties while in 
Vietnam were "typewriter repairman" and "PET supply 
hndlr"; they do not show any truck-driver training or 
experience.  The Court found that the Board could have done 
more to determine whether the duties of the veteran during 
service included driving a truck and provided the following 
suggestion regarding how VA could undertake such development:

The Board is not limited to documentary evidence, 
either in its field of inquiry or in its duty to 
assist.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  Surely there are base and company 
commanders or other officers identifiable from 
the unit records who could at least confirm 
whether the appellant drove trucks in supply 
convoys during the year in question.  Such 
evidence as depositions or notarized statements 
should be considered.

(Court Order at 8.)  While it appears that this suggestion 
may be burdensome to the RO, the Court's Order is "the law 
of the case", and the Board has no choice but to pursue the 
Court's suggestions.  

Additionally, during the pendency of this appeal, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant has not been notified of the criteria 
for establishing a disability rating or effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have the opportunity to correct these notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran notice 
regarding the rating of PTSD and effective 
date of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).
2.	The RO should undertake all evidentiary 
development necessary and feasible to obtain 
credible supporting evidence that the 
veteran's duties in Vietnam included driving 
trucks.  This development should include 
securing the nondocumentary evidence 
suggested by the Court's decision, i.e., 
searching unit records for identities of 
officers or noncommissioned officers who 
served with/commanded the veteran and 
obtaining from such persons depositions or 
notarized statements of any recollections 
they may have of the veteran's participation 
in the stressor event he describes (that he 
was detailed to recover and drive back to 
base camp a truck which either was damaged 
by a landmine, or whose driver was shot, 
with the driver's blood/remains still in the 
truck).  If such persons are located they 
should also be asked to provide any 
recollection they may have as to whether the 
veteran's duties included driving a truck, 
and if they have no such recollection, they 
should be asked to comment on the 
feasibility that someone with the veteran's 
MOS and experience would be detailed to 
recover/drive back a truck, as he describes.  

If this development cannot be completed 
because the persons cannot be identified of 
located, the RO should explore the 
feasibility of securing from another 
officer/noncommissioned officer with service 
experience in the 199th Infantry Brigade in 
Vietnam in 1969/1970 comment (with 
explanation) regarding the 
feasibility/unfeasibility of someone with 
the veteran's training/occupational 
specialty and experience being detailed to 
recover/drive back to base a combat-damaged 
truck.  At a minimum, the development should 
include a description of the training 
received by military truck drivers, and some 
official comment from military sources as to 
the circumstances under which persons 
without such training might have been 
detailed to truck-driving duties.  If the 
development sought cannot be completed, the 
RO should provide for the record a statement 
outlining the extent of the efforts to 
complete it, and an explanation why 
completion was not possible. 

3.	The RO should then forward the 
pertinent stressor information of record 
(including copies of the veteran's service 
personnel records and description of the 
alleged stressor event involving a blood 
spattered truck) to the JSRRC and request 
that that organization attempt to obtain 
credible supporting evidence of such 
stressor event.

4.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination if one is 
suggested by the above development.

5.	The RO should then re-adjudicate the 
claim (to include a specific determination 
as to whether there is credible supporting 
evidence corroborating the veteran's alleged 
stressor event in service).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and give 
the veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

